PER CURIAM.
1. Where, in a proceeding before a judge of the common pleas court, under Sec. 5475 Rev. Stat., to examine a person alleged to have in his hands money belonging to the judgment, debtor, an order is made directing such person to pay the money to a receiver to be held by him until the further order of the court, such order is a final order to which error may be prosecuted by such person.
2. The court or judge acting under Sec. 5483 Rev. Stat. is not authorized to settle disputes between the judgment debtor and a third *110person; but may appoint a receiver of the money alleged to belong to the judgment debtor to hold the same until such dispute is determined by a civil action. Edgarton v. Hanna, 11 Ohio St. 323.
In the event the bank refuses to comply with the order the court has no power to imprison its officers as for a contempt, but the receiver must resort to his remedy by action against the bank. White v. Gates, 42 Ohio St. 109. Every opportunity will thus be given to the bank to make such defense as it may have.
The motion to strike the petition from the files will be overruled and the judgment affirmed.